

115 HR 6172 IH: Reunite Children With Their Parents Act
U.S. House of Representatives
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6172IN THE HOUSE OF REPRESENTATIVESJune 21, 2018Mr. Brendan F. Boyle of Pennsylvania (for himself, Mr. Johnson of Georgia, Ms. Wasserman Schultz, Mr. Quigley, Mr. Cohen, Mr. Soto, Ms. Norton, Mr. Courtney, Mr. Sires, Ms. Rosen, Ms. Esty of Connecticut, Mr. Welch, Ms. Clarke of New York, Mr. McGovern, Mr. Pascrell, Mr. Serrano, and Mr. Khanna) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Secretary of Homeland Security, in coordination with the Attorney General, to
			 reunite alien parents separated from their minor children with such
			 children, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reunite Children With Their Parents Act. 2.Family reunification required (a)In generalNotwithstanding any other provision of law, not later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security, in coordination with the Attorney General, shall reunite each covered alien with such alien’s minor child from whom the alien was separated.
 (b)DefinitionsIn this Act: (1)Covered alienThe term covered alien means an alien who entered the United States with the alien’s minor child, and who was separated from the alien’s minor child pending prosecution under section 275(a) of the Immigration and Nationality Act (8 U.S.C. 1325(a)), or pending the adjudication of an application for asylum.
 (2)Minor childThe term minor child means a child who has not attained 18 years of age. 